Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-18 are currently pending and have been examined.
Claims 1-18 have been rejected.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 on 02 October 2022.The instant application therefore claims the benefit of priority under 35 U.S.C 119(a)-(d). Accordingly, the effective filing date for the instant application is 05 September 2019 claiming benefit to JP2019-162407.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
a retriever for retrieving image data from an image capturer which generates and stores the image data of a medical image (claim 13) wherein the specification provides the structure for the retriever as a component of a hardware processor of a computer (p. 13 ¶ 0043); -AND-
a controller for determining that the image data is generated by memory imaging (claims 13-18) wherein the specification provides the structure for the controller as a component of a hardware processor of a computer (p. 13 ¶ 0043).
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recites sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).
Objections
SPECIFIATION: 
The disclosure is objected to because of the following informalities: 
paragraph numbers are missing from a plurality of paragraphs throughout the specification – see p. 5-6;
The patient after reception standbys in the waiting room, and enters the consultation room when the patient is called by the doctor. contains a grammatical error and should be “standbys in the waiting room and enters the consultation” as the second clause following the conjunction is a dependent clause (¶ 0022); -AND-
The display section 34 includes, for example, a display panel such as an LCD (Liquid Crystal Display) and an EL (ElectroLuminescence) display, and displays various screens contains a grammatical error and should be “display and displays” as the second clause following the conjunction is a dependent clause (¶ 0049).
Appropriate correction is required.
Examiner notes that an amendment to correct an obvious error does not constitute new matter where one skilled in the art would not only recognize the existence of error in the specification, but also the appropriate correction. In re Oda, 443 F.2d 1200, 170 USPQ 268 (CCPA 1971).
ABSTRACT:
The abstract of the disclosure is objected to because the following informalities:
A medical image processing apparatus including a hardware processor is an incomplete sentence.
  Correction is required (see MPEP § 608.01(b)).
DRAWINGS: 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "81a" and "81" have both been used to designate the imaging preparation button (see ¶ 0081-83 wherein 81 is initially utilized to describe the imaging preparation buttons as a whole, 81a is utilized to describe the DR imaging preparation button, and then 81 and 81a are interchangeable utilized to describe any single button.  Amending the specification for reference character consistency or corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
CLAIMS: 
Claims 1, 7, and 13 objected to because of the following informalities:  
To increase the clarity of the claim language, the claims should contain indentions between clauses and appropriate punctuation – Examiner suggests editing the final independent claim limitations as follows (Independent claim 1 is provided as the example):
determines that the image data is generated by memory imaging when, for the image data that is retrieved, at least one of time differences is a predetermined time or more or operation time of an image retrieving button, selection of patient information, or selection of order information is after imaging time[,];
the time differences being a time difference between imaging time and retrieving time when the image data is retrieved, a time difference between patient specifying time when a patient is specified and the imaging time or the retrieving time, a time difference between disconnection time when the image capturer disconnects communication, and the imaging time or the retrieving time, and a time difference between previous imaging time that is imaging time of previous image data for which imaging is performed before imaging of the image data and the imaging time of the image data that is retrieved.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 1 – Statutory Categories of Invention:
Claims 1-18 are drawn to an apparatus or method, which are statutory categories of invention.

Step 2A – Judicial Exception Analysis, Prong 1:
Independent claim 1 recites an apparatus for medical image processing in part performing the steps of determines that the image data is generated by memory imaging when, for the image data that is retrieved, at least one of time differences is a predetermined time or more or operation time of an image retrieving button, selection of patient information or selection of order information is after imaging time, the time differences being a time difference between imaging time and retrieving time when the image data is retrieved, a time difference between patient specifying time when a patient is specified and the imaging time or the retrieving time, a time difference between disconnection time when the image capturer disconnects communication and the imaging time or the retrieving time, and a time difference between previous imaging time that is imaging time of previous image data for which imaging is performed before imaging of the image data and the imaging time of the image data that is retrieved. 
Independent claim 7 recites a method for medical image processing in part performing the steps of [controlling that is determining that the image data is generated by memory imaging when, for the image data retrieved in the retrieving, at least one of time differences is a predetermined time or more or operation time of an image retrieving button, selection of patient information or selection of order information is after imaging time, the time differences being a time difference between imaging time and retrieving time when the image data is retrieved, a time difference between patient specifying time when a patient is specified and the imaging time or the retrieving time, a time difference between disconnection time when the image capturer disconnects communication and the imaging time or the retrieving time, and a time difference between previous imaging time that is imaging time of previous image data for which imaging is performed before imaging of the image data and the imaging time of the image data that is retrieved. 
Independent claim 13 recites a non-transitory recording medium storing a computer readable program in part performing the steps of determin[ing] that the image data is generated by memory imaging when, for the image data that is retrieved, at least one of time differences is a predetermined time or more or operation time of an image retrieving button, selection of patient information or selection of order information is after imaging time, the time differences being a time difference between imaging time and retrieving time when the image data is retrieved, a time difference between patient specifying time when a patient is specified and the imaging time or the retrieving time, a time difference between disconnection time when the image capturer disconnects communication and the imaging time or the retrieving time, and a time difference between previous imaging time that is imaging time of previous image data for which imaging is performed before imaging of the image data and the imaging time of the image data that is retrieved. 
These steps amount to functions performable in the mind or with pen and paper and are only concepts relating to organizing or analyzing information in a way that can be performed mentally or is analogous to human mental work (MPEP § 2106.04(a)(2)(III)(c)(1) citing the abstract idea grouping for mental processes on a generic computer).
Claims 2, 8, and 14 recite, in part, determin[ing] that the image data is generated by normal imaging when the time difference is less than the predetermined time or the operation time is before the imaging time.
Claims 3, 9, and 15 recite, in part, disable[ing] automatic associating of the retrieved image data with at least one of the patient information and the order information that is currently specified in response to determination that the image data is generated by the memory imaging.
Each of these steps of the preceding dependent claims 2-3, 8-9, and 14-15 only serve to further limit or specify the features of independent claims 1, 7, and 13 accordingly, and hence are nonetheless directed towards fundamentally the same abstract idea as the independent claim and utilize the additional elements already analyzed in the expected manner. 
Step 2A – Judicial Exception Analysis, Prong 2:
This judicial exception is not integrated into a practical application because the additional elements within the claims only amount to instructions to implement the judicial exception using a computer [MPEP 2106.05(f)].
Claims 1, 7, and 13 recite a computer, hardware processor, retriever, controller, and/or a display. The specification does not provide specific structure for the computer, hardware processor, retriever, controller, and/or a display (see Detailed Description in ¶ 0038-40). The use of a computer, hardware processor, retriever, controller, and/or a display is only recited as a tool to apply data to an algorithm and report the results (MPEP § 2106.05(f)(2) see case involving a commonplace business method or mathematical algorithm being applied on a general purpose computer within the “Other examples.. i.”) amounting to instruction to implement the abstract idea using a general purpose computer. Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 134 S. Ct. 2347, 1357 (2014).
Claims 1, 7, and 13 recite retriev[ing] image data from an image capturer that generates and stores the image data of a medical image.
Claims  4, 10, and 16 recite display[ing], on a display, warning information indicating a possibility that associating of the image data with at least one of the patient information and the order information that is currently specified is wrong, in response to determination that the image data is generated by the memory imaging. Claims 5, 11, and 17 recite display[ing] the warning information after the image data is retrieved. Claims 6, 12, and 19 recite display[ing] the warning information before the image data is retrieved. The limitations are only recited as a tool which only serves as display/output of the data determined from the abstract idea (MPEP § 2106.05(g) - insignificant pre/post-solution activity that amounts to post-solution output on a well-known display device) and is therefore not a practical application of the recited judicial exception.
The above claims, as a whole, are therefore directed to an abstract idea.

Step 2B – Additional Elements that Amount to Significantly More: 
The present claims do not include additional elements that are sufficient to amount to more than the abstract idea because the additional elements or combination of elements amount to no more than a recitation of instructions to implement the abstract idea on a computer. 
Claims 1, 7, and 13 recite a computer, hardware processor, retriever, controller, and/or a display. Each of these elements is only recited as a tool for performing steps of the abstract idea, such as the use of the storage mediums to store data, the computer and data processing devices to apply the algorithm, and the display device to display selected results of the algorithm. These additional elements therefore only amount to mere instructions to perform the abstract idea using a computer and are not sufficient to amount to significantly more than the abstract idea (MPEP 2016.05(f) see for additional guidance on the “mere instructions to apply an exception”).
Claims 1, 7, and 13 recite retriev[ing] image data from an image capturer that generates and stores the image data of a medical image. The courts have decided that storing and retrieving information in memory as well-understood, routine, conventional activity as a computer function when claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (MPEP § 2106.05(d)(II)).
Claims  4, 10, and 16 recite display[ing], on a display, warning information indicating a possibility that associating of the image data with at least one of the patient information and the order information that is currently specified is wrong, in response to determination that the image data is generated by the memory imaging. Claims 5, 11, and 17 recite display[ing] the warning information after the image data is retrieved. Claims 6, 12, and 19 recite display[ing] the warning information before the image data is retrieved. The courts have decided that presenting generated data as well-understood, routine, conventional activity when claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (MPEP § 2106.05(d)(II) other types of activities example iv. presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93).
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Their collective functions merely provide conventional computer implementation.

Claims 1-18 are therefore rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-9, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kunieda et al. (US Patent Application No. 2018/0218527)[hereinafter Kunieda] in view of Majeed  et al. (US Patent No. 10,235,728)[hereinafter Majeed]. 
As per claim 1, Kunieda teaches on the following limitations of the claim: 
retrieves image data from an image capturer that generates and stores the image data of a ... image; and is taught in the Detailed Description in ¶ 0029, ¶ 0053, and in the Claims at claim 1 (teaching on receiving new image data from a remote imaging device (treated as synonymous to an image capturer that generates and stores image data) with corresponding image metadata);
determines that the image data is generated by memory imaging when, for the image data that is retrieved, at least one of time differences is a predetermined time or more or operation time of an image retrieving button, selection of patient information or selection of order information is after imaging time is taught in the Detailed Description in ¶ 0054, ¶ 0056, and in the Claims at claim 1 (teaching on determining that an image is associated with a particular first time frame group (i.e. treated as synonymous to memory imaging) when a predetermined time difference is equal or greater to a predetermined length);            -AND-
the time differences being a time difference between imaging time and retrieving time when the image data is retrieved, a time difference between patient specifying time when a patient is specified and the imaging time or the retrieving time, a time difference between disconnection time when the image capturer disconnects communication and the imaging time or the retrieving time, and a time difference between previous imaging time that is imaging time of previous image data for which imaging is performed before imaging of the image data and the imaging time of the image data that is retrieved is taught in the Detailed Description in ¶ 0054, ¶ 0056, and in the Claims at claim 1 (wherein the predetermined time difference is the time between the current image capture time and the time of the image capture most recent to the current image).
Kunieda fails to teach the following limitation of claim 1. Majeed, however, does teach the following: 
a medical image processing apparatus comprising a hardware processor that is taught in the Claim 1 in col 5-col 6 (teaching on a medical image data processing system with a computer, memory, and processor); -AND-
medical image is taught in the Claim 1 in col 5 -col 6 (teaching on the images being medical images for patient association).
One of ordinary skill in the art at the time the invention was filed would combine the image grouping by timing algorithm design of Kunieda with the patient image data identification and association system of Majeed with the motivation of “properly and automatically link[ing] and incorporate[ing] medical practice management with a patient’s medical record, including photographs” (Majeed in the Background in col 1 lines 16-19).
As per claim 2, the combination of Kunieda and Majeed discloses all of the limitations of claim 1. Kunieda also discloses the following: 
the medical image processing apparatus according to claim 1, wherein the hardware processor determines that the image data is generated by normal imaging when the time difference is less than the predetermined time or the operation time is before the imaging time is taught in the Detailed Description in ¶ 0054 - ¶ 0056, and in the Claims at claim 1 (teaching on determining that an image is associated with a particular second time frame group (i.e. treated as synonymous to normal imaging) when a predetermined time difference is less than a predetermined length).
As per claim 3, the combination of Kunieda and Majeed discloses all of the limitations of claim 1. Kunieda fails to teach the following; Majeed, however, does disclose:
the medical image processing apparatus according to claim 1, wherein the hardware processor disables automatic associating of the retrieved image data with at least one of the patient information and the order information that is currently specified in response to determination that the image data is generated by the memory imaging is taught in the Claim 1 in col 5 -col 6 (teaching on associating patient image data with particular patient health record (treated as synonymous to patient information) based on associated timestamps wherein if the patient data is out of the associated timeframe, the data is not associated with the patient (treated as synonymous to disabled) - Examiner asserts the term "automatically" does not mean without human interaction. Examiner asserts a process may be automatic even though a human initiates or may interrupt the process. The term "automatically" can be construed to mean "once initiated by a human, the function is performed by a machine, without the need for manually performing the function." Collegenet, Inc. v. Applyyourself, Inc. (CAFC, 04-1202,-1222,-1251, 8/2/2005)).
One of ordinary skill in the art at the time the invention was filed would combine the image grouping by timing algorithm design of Kunieda with the patient image data identification and association system of Majeed with the motivation of “properly and automatically link[ing] and incorporate[ing] medical practice management with a patient’s medical record, including photographs” (Majeed in the Background in col 1 lines 16-19).

As per claim 7, Kunieda teaches on the following limitations of the claim: 
retrieving that is retrieving image data from an image capturer that generates and stores the image data of a ... image; and is taught in the Detailed Description in ¶ 0029, ¶ 0053, and in the Claims at claim 1 (teaching on receiving new image data from a remote imaging device (treated as synonymous to an image capturer that generates and stores image data) with corresponding image metadata);
controlling that is determining that the image data is generated by memory imaging when, for the image data retrieved in the retrieving, at least one of time differences is a predetermined time or more or operation time of an image retrieving button, selection of patient information or selection of order information is after imaging time is taught in the Detailed Description in ¶ 0054, ¶ 0056, and in the Claims at claim 1 (teaching on determining that an image is associated with a particular first time frame group (i.e. treated as synonymous to memory imaging) when a predetermined time difference is equal or greater to a predetermined length); -AND-
the time differences being a time difference between imaging time and retrieving time when the image data is retrieved, a time difference between patient specifying time when a patient is specified and the imaging time or the retrieving time, a time difference between disconnection time when the image capturer disconnects communication and the imaging time or the retrieving time, and a time difference between previous imaging time that is imaging time of previous image data for which imaging is performed before imaging of the image data and the imaging time of the image data that is retrieved is taught in the Detailed Description in ¶ 0054, ¶ 0056, and in the Claims at claim 1 (wherein the predetermined time difference is the time between the current image capture time and the time of the image capture most recent to the current image).
Kunieda fails to teach the following limitation of claim 7. Majeed, however, does teach the following: 
a medical image processing method comprising is taught in the Claim 1 in col 5 -col 6 (teaching on a medical image data processing system); -AND-
medical image is taught in the Claim 1 in col 5 -col 6 (teaching on the images being medical images for patient association).
One of ordinary skill in the art at the time the invention was filed would combine the image grouping by timing algorithm design of Kunieda with the patient image data identification and association system of Majeed with the motivation of “properly and automatically link[ing] and incorporate[ing] medical practice management with a patient’s medical record, including photographs” (Majeed in the Background in col 1 lines 16-19).
As per claim 8, the combination of Kunieda and Majeed discloses all of the limitations of claim 7. Kunieda also discloses the following: 
the medical image processing method according to claim 7, wherein, in the controlling, the image data is determined as being generated by normal imaging when the time difference is less than the predetermined time or the operation time is before the imaging time is taught in the Detailed Description in ¶ 0054 - ¶ 0056, and in the Claims at claim 1 (teaching on determining that an image is associated with a particular second time frame group (i.e. treated as synonymous to normal imaging) when a predetermined time difference is less than a predetermined length).
As per claim 9, the combination of Kunieda and Majeed discloses all of the limitations of claim 7. Kunieda fails to teach the following; Majeed, however, does disclose:
the medical image processing method according to claim 7, wherein, in the controlling, automatic associating of the retrieved image data with at least one of the patient information and the order information that is currently specified is disabled in response to determination that the image data is generated by the memory imaging is taught in the Claim 1 in col 5 -col 6 (teaching on associating patient image data with particular patient health record (treated as synonymous to patient information) based on associated timestamps wherein if the patient data is out of the associated timeframe, the data is not associated with the patient (treated as synonymous to disabled) - Examiner asserts the term "automatically" does not mean without human interaction. Examiner asserts a process may be automatic even though a human initiates or may interrupt the process. The term "automatically" can be construed to mean "once initiated by a human, the function is performed by a machine, without the need for manually performing the function." Collegenet, Inc. v. Applyyourself, Inc. (CAFC, 04-1202,-1222,-1251, 8/2/2005)).
One of ordinary skill in the art at the time the invention was filed would combine the image grouping by timing algorithm design of Kunieda with the patient image data identification and association system of Majeed with the motivation of “properly and automatically link[ing] and incorporate[ing] medical practice management with a patient’s medical record, including photographs” (Majeed in the Background in col 1 lines 16-19).

As per claim 13, Kunieda teaches on the following limitations of the claim: 
a retriever that retrieves image data from an image capturer which generates and stores the image data of a ... image; and is taught in the Detailed Description in ¶ 0029, ¶ 0053, and in the Claims at claim 1 (teaching on receiving new image data from a remote imaging device (treated as synonymous to an image capturer that generates and stores image data) with corresponding image metadata);
a controller that determines that the image data is generated by memory imaging when, for the image data that is retrieved, at least one of time differences is a predetermined time or more or operation time of an image retrieving button, selection of patient information or selection of order information is after imaging time is taught in the Detailed Description in ¶ 0054, ¶ 0056, and in the Claims at claim 1 (teaching on determining that an image is associated with a particular first time frame group (i.e. treated as synonymous to memory imaging) when a predetermined time difference is equal or greater to a predetermined length); -AND-
the time differences being a time difference between imaging time and retrieving time when the image data is retrieved, a time difference between patient specifying time when a patient is specified and the imaging time or the retrieving time, a time difference between disconnection time when the image capturer disconnects communication and the imaging time or the retrieving time, and a time difference between previous imaging time that is imaging time of previous image data for which imaging is performed before imaging of the image data and the imaging time of the image data that is retrieved is taught in the Detailed Description in ¶ 0054, ¶ 0056, and in the Claims at claim 1 (wherein the predetermined time difference is the time between the current image capture time and the time of the image capture most recent to the current image).
Kunieda fails to teach the following limitation of claim 13. Majeed, however, does teach the following: 
a non-transitory recording medium storing a computer readable program causing a computer to function as is taught in the Claim 1 in col 5 -col 6 (teaching on a medical image data processing system with a computer, memory, and processor); -AND-
medical image is taught in the Claim 1 in col 5 -col 6 (teaching on the images being medical images for patient association).
One of ordinary skill in the art at the time the invention was filed would combine the image grouping by timing algorithm design of Kunieda with the patient image data identification and association system of Majeed with the motivation of “properly and automatically link[ing] and incorporate[ing] medical practice management with a patient’s medical record, including photographs” (Majeed in the Background in col 1 lines 16-19).
As per claim 14, the combination of Kunieda and Majeed discloses all of the limitations of claim 13. Kunieda also discloses the following: 
the recording medium according to claim 13, wherein the controller determines that the image data is generated by normal imaging when the time difference is less than the predetermined time or the operation time is before the imaging time is taught in the Detailed Description in ¶ 0054 - ¶ 0056, and in the Claims at claim 1 (teaching on determining that an image is associated with a particular second time frame group (i.e. treated as synonymous to normal imaging) when a predetermined time difference is less than a predetermined length).
As per claim 15, the combination of Kunieda and Majeed discloses all of the limitations of claim 13. Kunieda fails to teach the following; Majeed, however, does disclose:
the recording medium according to claim 13, wherein the controller disables automatic associating of the retrieved image data with at least one of the patient information and the order information that is currently specified in response to determination that the image data is generated by the memory imaging is taught in the Claim 1 in col 5 -col 6 (teaching on associating patient image data with particular patient health record (treated as synonymous to patient information) based on associated timestamps wherein if the patient data is out of the associated timeframe, the data is not associated with the patient (treated as synonymous to disabled) - Examiner asserts the term "automatically" does not mean without human interaction. Examiner asserts a process may be automatic even though a human initiates or may interrupt the process. The term "automatically" can be construed to mean "once initiated by a human, the function is performed by a machine, without the need for manually performing the function." Collegenet, Inc. v. Applyyourself, Inc. (CAFC, 04-1202,-1222,-1251, 8/2/2005)).
One of ordinary skill in the art at the time the invention was filed would combine the image grouping by timing algorithm design of Kunieda with the patient image data identification and association system of Majeed with the motivation of “properly and automatically link[ing] and incorporate[ing] medical practice management with a patient’s medical record, including photographs” (Majeed in the Background in col 1 lines 16-19).

Free of the Prior Art
Claims 4, 10, and 16 recite warning information is displayed on a display in response to determination that the image data is generated by the memory imaging, the warning information indicating a possibility that associating of the image data with at least one of the patient information and the order information that is currently specified is wrong which is free of the prior art. 
Kunieda and Majeed provide the most relevant prior art, but, while the combination of Kunieda and Majeed teach on a system for associating patient images to patient medical information based on image timestamp associations, both fail to teach on providing a notification if there is an incorrect attempt to associate an image with a particular patient’s data. Dependent claims 5-6, 11-12, and 17-18 are also free of the prior art due to their dependences on claims 4, 10, and 16. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Hoshi et al. (US Patent App No 20090214082) teaching on timestamp grouping of image data in the Detailed Description in ¶ 0035 and ¶ 0038-40; -AND-
Wisser et al. (US Patent App No 20190180862) teaching on an electronic health record associative system for medical imaging in the Abstract and the Detailed Description in ¶ 0070-74.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN JACKSON whose telephone number is (571) 272-5389 and fax number is (571) 273-1626. The examiner can normally be reached on Monday – Thursday, 6:30 AM - 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long, can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JORDAN L JACKSON/Examiner, Art Unit 3626